Citation Nr: 1741099	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include degenerative arthritis.

2.  Entitlement to an initial compensable evaluation for service-connected left ear hearing loss from November 4, 2009, through February 23, 2014.

3. Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss on and after February 24, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, January 2011, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's pre-existing right knee disorder was aggravated by his military service.

2.  For the period from November 4, 2009, through February 23, 2014, the Veteran's left ear hearing loss was manifested by no more than Level I impairment in the left ear.

3.  On and after February 24, 2014, the Veteran's right ear hearing loss has manifested by no more than Level I impairment, and the Veteran's left ear hearing loss has manifested by no more than Level I impairment.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disorder, to include degenerative arthritis, are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  For the period from November 4, 2009, through February 23, 2014, the criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2016).  

3.  On and after February 24, 2014, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in November 2009, September 2010, June 2014, and August 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

I.  Service Connection

The Veteran has claimed entitlement to service connection for a right knee disability that he contends was either incurred in or aggravated by service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b)  is inconsistent with 38 U.S.C. § 1111  to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress  of the disease. 38 U.S.C.A. § 1153 (West 2014).  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2016).

In the case at hand, there was no entrance examination.  Therefore, the presumption of soundness at entrance attaches in this case.  

The Veteran has presented evidence of an increase in the severity of his right knee disability during service, as his service treatment records contain an April 1970 record reflecting that he was hospitalized from March 8, 1970, through April 17, 1970, for internal derangement of the right knee.  He has stated that he was evacuated from Vietnam in March 1970 due to a right knee injury suffered in combat and that, following a month of treatment in the United States, redeployed to Vietnam.  The Veteran's DD Form 214 supports the details of this account, reflecting that the Veteran had combat service in the Republic of Vietnam from December 20, 1969, to March 7, 1970, and from May 9, 1970, to March 10, 1971.  The Board finds that the Veteran has submitted evidence of in-service worsening of his right knee disability.

Therefore, the burden shifts to VA to show by clear and unmistakable evidence that (1) the right knee disorder pre-existed service and (2) that it was not aggravated by service.   

The record clearly and unmistakably reflects that the Veteran had a right knee disorder due to a football injury prior to service.  (See, e.g., November 2010 VA joints examination report.)  The record does not, however, clearly and unmistakably establish that the Veteran's right knee disorder was not aggravated by service.  

An opinion was obtained with respect to the aggravation question in September 2016.  The opinion of the September 2016 VA examiner contains separate opinions that support aggravation and weigh against finding aggravation.  The first of these, that the preexisting right knee injury was not aggravated beyond its natural progression, provided a rationale that was based on incomplete facts.  In particular, the examiner failed to mention that the Veteran was first diagnosed with osteoarthritis of the right knee based on x-ray evidence of arthritis in February 1972, which is within one year of his separation from service.  (See February 1972 VA psychiatric hospitalization record.)  Rather, the examiner found that the Veteran's disability was not treated until at least 35 years following his separation from service.  

The September 2016 VA examiner also found that it is likely that the Veteran's current right knee disability is the result of his military service.  This latter opinion specifically took into account the Veteran's in-service duties, including parachuting and infantryman duties.  Given this opinion, as well as the fact that the record reflects that the Veteran was sent home from Vietnam and was hospitalized for more than a month for treatment for right knee derangement (see April 1970 service treatment record), the Board finds that VA has not met its burden of establishing that the Veteran's right knee disorder was clearly and unmistakably not aggravated by service.  Therefore, the presumption of soundness has not been rebutted, and entitlement to service connection for a right knee disorder is warranted.

II.  Higher Initial Ratings

The Veteran has claimed entitlement to an initial compensable rating for left ear hearing loss from November 4, 2009, through February 23, 2014, and entitlement to an initial compensable rating for bilateral hearing loss on and after February 24, 2014.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Level I indicates essentially normal acuity, while Level XI indicates profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

If impaired hearing is service-connected in only one ear, as in the case at hand for the period from November 4, 2009, through February 23, 2014, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f) (2016).  In such cases, the service-connected ear must have hearing impairment of Level X or XI in order to warrant a compensable rating.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

A.  Left Ear Hearing Loss (from November 4, 2009, through February 23, 2014)

As indicated above, the Board must determine whether the Veteran's left ear hearing loss is at Level X of XI in order to warrant a compensable rating.  Audiology examinations during this period occurred in January 2010 and February 2013.

The January 2010 VA examination report showed average left ear puretone thresholds of 30 decibels and speech recognition of 94 percent.  These numbers correspond with Level I hearing.  No exceptional pattern of hearing impairment was shown.  

The February 2013 VA examination report showed average left ear puretone thresholds of 30 decibels and speech recognition of 100 percent.  These numbers correspond with Level I hearing.  No exceptional pattern of hearing impairment was shown.  

Combining Level I impairment of the left ear with Level I impairment of the right ear produces a noncompensable rating.

B.  Bilateral Hearing Loss (on and after February 24, 2014)

During this period, audiology examinations that were conducted in compliance with VA requirements occurred in June 2014 and September 2016.

The June 2014 VA examination report notes a puretone average of 26.25 decibels in the right ear and 36.25 decibels in the left ear.  Speech discrimination was 98 percent in the right ear and 94 percent in the left ear.  The Board notes that there is no exceptional level of hearing impairment in either ear.  These readings result in Level I impairment in both ears, which corresponds with a noncompensable rating.  

The September 2016 VA examination report notes a puretone average of 23 decibels in the right ear and 35 decibels in the left ear.  Speech discrimination was 100 percent in both ears.  The Board notes that there is no exceptional level of hearing impairment in either ear.  These readings result in Level I impairment in both ears, which corresponds with a noncompensable rating.

Because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a disability rating in excess of 0 percent at any point during this appeal.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the claim is not in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a compensable rating for left ear hearing loss from November 4, 2009, through February 23, 2014, and bilateral hearing loss on and after February 24, 2014, is not warranted.  In addition, the assignment of staged ratings has been considered and is not for application.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right knee disorder, to include degenerative arthritis, is granted.

Entitlement to an initial compensable evaluation for service-connected left ear hearing loss from November 4, 2009, through February 23, 2014, is denied.

Entitlement to an initial compensable evaluation for service-connected left ear hearing loss on and after February 24, 2014, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


